The opinion of the Court was delivered by
Knox, J.
In ordinary cases, where land, is taken at an appraisal under proceedings in partition by one of several heirs, and a recognisance is entered into to secure to the other heirs their respective' purparts, the administrator of the estate has nothing to do with the recognisance. ‘In the present case, however, upon representation to the legislature that the heirs at law of Joseph Ball numbered “many thousands,” an Act of Assembly was passed, which, amongst other things, authorized the-administrator to receive the purchase-money due on proceedings in partition, and provided the means of distributing the same to the heirs' of the decedent. We see no constitutional objection to this Act, and under it the Court' of Common Pleas very properly held that the administrator could, in the name of the Commonwealth, maintain the action, and compel payment of the recognisance. '
It is alleged that one of the defendants was entitled to a distributive share in' the estate of Joseph Ball, and that the other was attorney' in' fact for several of the heirs; and an effort was made to retain out of the recognisance, such parts as the defendants would be entitled to receive upon distribution. It does not appear from the paper-book that any evidence was either given or offered, from which it could have been determined how much the defendi ants were entitled to out of the money due- on the recognisance y *377and, at all events, as the Act of Assembly points out a specific mode by which the interests of the several heirs shall be ascertained and paid, an action at law was no place for partial distribution. The remedy of the defendants is by a settlement of the administration account, and distribution to be made by an auditor, as provided for in the Act of Assembly.
Judgment affirmed.